                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

JEREMY P. SPENCER                                §

VS.                                              §                  CIVIL ACTION NO. 1:17cv43

SHEILA JACKSON, ET AL.                           §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Plaintiff Jeremy P. Spencer, proceeding pro se, filed the above-styled lawsuit against several
defendants, including LaQuintin Wilson. The Court previously referred this matter to the Honorable

Zack Hawthorn, United States Magistrate Judge, for consideration pursuant to applicable orders of

this court. The Magistrate Judge has submitted a Report and Recommendation of United States

Magistrate Judge (doc. no. 43) recommending that the claim of defendant Wilson be dismissed

without prejudice.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. An appropriate final judgment shall be

entered.


      So Ordered and Signed
      Jan 7, 2019
